Citation Nr: 0636069	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver. 

2.  Entitlement to service connection for a left ankle 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder as secondary to the left ankle disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1971 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which, in 
pertinent part, denied the above claims for service 
connection.  In July 2004, a hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  The Board remanded this matter in March 2005 for further 
development.  The requested development has been completed 
and the case has since returned to the Board. 


FINDINGS OF FACT

1.  Cirrhosis of the liver is not shown to be present in 
service, for many years following separation from service, 
and not otherwise related to service; the preponderance of 
the evidence is against a finding that the veteran's 
cirrhosis of the liver is related to service.  

2.  Degenerative arthritis of the left ankle is not shown to 
be present in service or until many years after separation 
from service, and is not found to be related to service.                                                                                                                         

3.  Left knee disorder is not shown to be present in service 
or until many years after separation for service, and is not 
found to be related to service or a service-connected 
disorder.



CONCLUSIONS OF LAW

1.  Cirrhosis of the liver was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Left ankle disorder was not incurred in or aggravated by 
active military service, nor may degenerative arthritis of 
the left ankle be presumed to have incurred in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  Left knee disorder was not incurred or aggravated during 
veteran's active military service, degenerative arthritis of 
the knee may not be presumed to have incurred in service, and 
was not caused or aggravated by service or a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the Board remand dated in March 2005, the RO issued 
a notification letter dated in June 2005 that properly 
provided notice of his service connection claims, and met all 
four elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with an update 
on the status of his claims, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records, specifically VA 
examination report dated in September 2005, private medical 
records, and statements and testimony from the veteran in 
support of his claims.  As a VA examination and other medical 
evidence is of record, the Board finds no further VA 
examination necessary in this case.  Following the Board 
remand dated in March 2005, VA obtained all available 
pertinent records from the Social Security Administration 
(SSA) and VAMC in Tampa and Orlando.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's service connection claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


II.  Service Connection

The veteran contends that he is entitled to service 
connection for cirrhosis of the liver a left ankle disorder 
and left knee disorder.  

Service connection may be granted for a disorder arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Service connection for certain chronic disorders, including 
arthritis, may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service. 38 U.S.C.A. § 1112 (West Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disorder was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disorder and a determination of a relationship between that 
disorder and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disorder that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).   Furthermore, the Court has held that the term 
disorder or disability, as used in 38 U.S.C.A. §§ 1110, 1131, 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Cirrhosis of the Liver

A review of the service medical records showed no diagnosis 
of cirrhosis of the liver in service.  Clinical records 
indicated that the veteran was hospitalized for mononucleosis 
in August and September 1971.  A September 1971 clinical 
record noted a diagnosis of convalescent mononucleosis and a 
return to full duty.  A December 1971 clinical record noted 
diffuse, recurrent abdominal cramping for two weeks.  
Examination was otherwise negative.  The veteran's liver was 
found normal on clinical evaluation during separation 
examination dated in July 1974.  The July 1974 examiner 
commented on the veteran's history of infectious 
mononucleosis, stating that the veteran had a good recovery.   

Post-service medical evidence indicated a long history of 
treatment for cirrhosis of the liver beginning in 1991, many 
years after separation from service.  Pertinent medical 
evidence included a September 1992 ultrasound from Winter 
Park Memorial Hospital that confirmed the diagnosis of 
cirrhosis of the liver.  Subsequent health treatment records 
from both VA and non-VA medical providers showed continual 
treatment for cirrhosis of the liver.  According to records 
from SSA, the veteran was awarded SSA disability benefits for 
cirrhosis of the liver and alcohol abuse, effective June 
1991.     

In support of his claim, the veteran submitted a private 
medical statement from Dr. Lauteria dated in July 2001.  In 
the July 2001 statement, Dr. Lauteria opined that the 
veteran's cirrhosis of the liver is as likely as not due to 
the infectious disease suffered on active duty in August 
1971.  Dr. Lauteria stated that his opinion was based on a 
review of the service medical records and post-service 
medical records, and his treatment of the veteran since June 
2001.

Upon review, the Board finds Dr. Lauteria's opinion to be 
unpersuasive.  Dr. Lauteria did not provide any rationale in 
support of his opinion.  While the service medical records 
show that the veteran had infectious mononucleosis in August 
1971, the examiner offered no explanation as why 
mononucleosis, treated in 1971, caused the veteran's 
cirrhosis of the liver.  Dr. Lauteria did not address other 
possible causes of the disease, including alcohol abuse, 
which is well-documented in the record.  There is also no 
other corroborating medical evidence to support Dr. 
Lauteria's medical opinion.  

The record also included a VA examination report dated in 
September 2005.  The September 2005 VA examiner opined that 
the veteran's cirrhosis of the liver was less likely the 
result of history of infectious disease that he sustained 
during active military service in 1971, and was most likely 
the result of alcohol consumption given his negative history 
of blood transfusions, blood exposure, and IV drug abuse.  

The Board finds the September 2005 VA examiner's opinion to 
be persuasive medical evidence.  Similar to Dr. Lauteria, the 
VA examiner reviewed the service medical records and post-
service medical history, and examined the veteran.  However, 
in contrast to Dr. Lauteria's medical opinion, the VA 
examiner provided a rationale for his findings, indicating 
that the basis of his opinion was the veteran's history of 
alcohol use, and negative history of blood transfusions, 
blood exposure, and IV drug usage.  Indeed, private treatment 
records corroborate the September 2005 VA examiner's 
findings.  

A private consultation report from Winter Park Memorial 
Hospital dated in 1999 indicated that the veteran's cirrhosis 
was related to alcohol.  The 1999 record stated that the 
veteran was receiving care for purpose of detoxification for 
his alcoholism.  Following examination, the examiner 
determined that the veteran had recurrent alcoholism and 
alcoholic cirrhosis.  Furthermore, the service medical 
records did not show any blood transfusions, blood exposure, 
or IV drug abuse, and the veteran was first diagnosed and 
treated for cirrhosis of the liver in 1991, approximately 15 
years following separation from active military service.      

While the veteran contends that his cirrhosis of the liver 
was due to treatment for mononucleosis in service, his lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   In this case, cirrhosis of the liver is not shown 
to be present in service, for many years following separation 
from service, and the competent, persuasive evidence 
indicates that cirrhosis is not otherwise related to service.  

Left Ankle and Left Knee Disorders

Service medical records showed treatment for a twisted left 
ankle in August 1972.  An August 1972 clinical record noted 
twisted left ankle with an impression of left ankle sprain.  
X-ray findings involving the left ankle were negative.  The 
veteran was given weave tape dressing.  

While the service medical records do establish that the 
veteran twisted his left ankle in service, they do not show 
that he had been diagnosed with a chronic disease of the left 
ankle such as degenerative joint disease at that time.  The 
July 1974 separation examination report specifically 
indicated that lower extremities and feet were found normal 
on clinical evaluation, thus revealing no chronic residuals 
from the left ankle injury approximately two years earlier.  
These records do not reveal a chronic disease shown as such 
in service.  38 C.F.R. § 3.303(b).  

The evidence does not show a diagnosis of left ankle 
arthritis during the initial post-service year.  A diagnosis 
of degenerative joint disease of the left ankle was first 
noted in a private medical record from Jewett Orthopaedic 
Clinic, P.A. dated in May 1998.  Therefore, a presumption in 
favor of service connection is not for application in this 
case.  38 C.F.R. §§ 3.307, 3.309 (2006).  There is also no 
medical evidence in the record showing treatment for the left 
ankle until the 1990s, more than 20 years following 
separation from service.  In addition, there is no competent 
medical evidence demonstrating a relationship between 
degenerative joint disease of the left ankle and service.  
Based on the above findings, service connection for left 
ankle disorder is not warranted.    

For the left knee disorder claim, the veteran does not 
allege, nor do the service medical records show, any problems 
involving the left knee during service.  Post-service medical 
records reveal significant treatment for the left knee.  
However, similar to the left ankle disorder, the record does 
not show any treatment for left knee problems until the 
1990s, or many years after service.  The evidence does not 
show a diagnosis of left knee arthritis during the initial 
post-service year. Therefore, a presumption in favor of 
service connection is not for application in this case.  38 
C.F.R. §§ 3.307, 3.309 (2006).  There is also no medical 
opinion relating the veteran's left knee disorder to service.  
As such, direct service-connection for left knee disorder is 
not warranted.  

The veteran contends that his left knee disorder is secondary 
to his left ankle disorder.  In this case, however, the 
veteran cannot be service-connected for the left knee 
disorder as secondary to his left ankle disorder since his 
left ankle disorder is not recognized as a service-connected 
disability.  In fact, the veteran has no service-connected 
disabilities.  Therefore, secondary service connection cannot 
be granted. 38 C.F.R. § 3.310 (2006).

The Board acknowledges that a VA examination was not provided 
to the veteran for his service connection claims for left 
ankle and left knee disorders.  The Board finds that a VA 
examination was unnecessary in this case as there is no 
competent medical evidence of any chronic disability in 
service, within many years following service, or that his 
left ankle arthritis and left knee disorder, first diagnosed 
in the 1990s, are otherwise related to active military 
service.  As such, no reasonable possibility exists that an 
examination would aid in substantiating the veteran's service 
connection claims for left ankle and left knee disorders.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

Conclusion

The Board concludes that the preponderance of the evidence is 
against the veteran's service connection claims for cirrhosis 
of the liver, left ankle disorder, and left knee disorder.  
Since the preponderance of the evidence is against the 
service connection claims, the benefit of the doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, the claims are denied.


ORDER

Service connection for cirrhosis of the liver is denied. 

Service connection for left ankle disorder is denied. 

Service connection for left knee disorder is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


